                  IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CA~OLINA
                          SOUTHERN DIVISION

                               NO. 7:20-MJ-12.72-RJ

 UNITED STAES OF AMERICA                    )
                                            )
                 v.                         )
                                            )
JORDAN DUNCAN                               )


                               ORDER TO UNSEAL

      Upon motion of the United States, it is hereby ORDERED that the criminal

complaint and resulting warrant in the above-captioned case be unsealed; the

supporting affidavit to the Complaint will remain under seal until motion to unseal

is specifically made and granted.

      This the '2/ day of October, 2020.




                                      UNITED STATES MAGISTRATE JUDGE
